        Case 3:20-cv-01918-MEM Document 7 Filed 11/05/20 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

ADOLPH R. O. WRIGHT,                   :

                 Plaintiff             :    CIVIL ACTION NO. 3:20-1918

       v.                              :         (JUDGE MANNION)

LESA GELB,                             :

                Defendant              :


                                   ORDER

      Presently before the court is the Report and Recommendation

(“Report”) of Magistrate Judge Martin C. Carlson. (Doc. 5). In it, Judge

Carlson, having granted the plaintiff Adolph R. O. Wright’s (“Wright”) motion

to proceed in forma pauperis, conducted a preliminary review of the pro se

Amended Complaint pursuant to 28 U.S.C. §1915A. Judge Carlson

ultimately recommends the dismissal of Wright’s Complaint, (Doc. 1), without

leave to amend. Wright has filed an “Amended Report for Motion for

Injunctive Relief,” which this court will construe as objections to the Report.

(Doc. 6).

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.
        Case 3:20-cv-01918-MEM Document 7 Filed 11/05/20 Page 2 of 5




Astrue, 649 F.3d 193, 195 (3d Cir.2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge

and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing U.S. v. Raddatz, 447 U.S. 667, 676 (1980)).

      Even where no objection is made, the court should, as a matter of good

practice, “satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed.R.Civ.P.72(b) advisory committee

notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d

465, 469 (M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878

(3d Cir. 1987) (explaining judges should give some review to every report

and recommendation)). Nevertheless, whether timely objections are made

or not, the district court may accept, not accept, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. Local Rule 72.31.

      In his Report, Judge Carlson recommends that Wright’s Complaint be

dismissed because it fails to comply with the most basic requirement of the

Federal Rules of Civil Procedure that pleadings must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.”

Fed.R.Civ.P.8(a)(2). Judge Carlson accurately notes that “[t]he complete


                                       -2-
        Case 3:20-cv-01918-MEM Document 7 Filed 11/05/20 Page 3 of 5




failure of the [C]omplaint to contain any well-pleaded facts leaves

‘defendants having to guess what of the many things discussed constituted

[a cause of action].’” (Doc. 5, at 8) (quoting Binsack v. Lackawanna County

Prison, 438 Fed.App’x 158, 160 (3d Cir. 2011)).

      Judge Carlson additionally notes that dismissal is appropriate because

Wright is attempting to bring a civil rights action against state officials

premised upon claims arising out of his prior criminal case, even though

Wright pleaded guilty and stands convicted. See Hector v. Watt, 235 F.3d

154, 155-56 (3d Cir. 2000). As the Report observes, Wright’s request for

injunctive relief inappropriately invites this court to interfere with his ongoing

state case in that he asks this court to act essentially as an appellate court

and reject findings made by the state court in his criminal case, as well as to

issue wide-ranging injunctive relief. Consequently, Judge Carlson observes

that dismissal is appropriate pursuant to the Rooker-Feldman and res

judicata doctrines, as well as the Younger abstention doctrine.

      Finally, Judge Carlson notes that the defendant in this case is a state

judge, whom Wright seeks to hold personally liable for alleged civil rights

violations arising out of the performance of judicial acts in Wright’s criminal

case. Because it is well-settled that judges are entitled to judicial immunity

for actions taken in performing judicial duties and absolute immunity from


                                      -3-
        Case 3:20-cv-01918-MEM Document 7 Filed 11/05/20 Page 4 of 5




personal liability for any judicial acts, the Report observes that Wright simply

cannot maintain an action against this defendant and the case must be

dismissed. In light of the types of claims that Wright is attempting to bring,

Judge Carlson recommends that the court decline to grant leave to amend

because to do so would be futile since the Complaint is flawed in numerous

ways that are beyond correction through amendment.

      Wright has filed objections to the Report; however, Wright’s objections

do nothing more than repeat the same incoherent claims raised in the

Complaint or express his “eccentric notions regarding the nature of our

federal union.” (Doc. 5, at 1). The court has conducted a thorough review of

all pertinent filings and finds the Report of Judge Carlson to be well-reasoned

and well-supported. As such, the court will adopt the report in its entirety as

the decision of the court.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

         (1) Judge Carlson’s Report, (Doc. 5), is ADOPTED IN ITS

            ENTIRETY;

         (2) Wright’s objections to the Report, (Doc. 6), are

            OVERRULED;

         (3) Wright’s Complaint, (Doc. 1), is DISMISSED WITH

            PREJUDICE; and


                                     -4-
             Case 3:20-cv-01918-MEM Document 7 Filed 11/05/20 Page 5 of 5




             (4) The Clerk of Court is directed to CLOSE THIS CASE.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: November 5, 2020
20-1918-01




                                        -5-
